Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 1 of 13 PageID #: 6




                                    DOCI(ET NO.:
                                                                     br9?7b'/
            ABNER TIAYNES, JR.                              *         lST   JUDICIAL DISTRICT COURT
                                                            *
            vs.                                             *        DIVISIION:                                     ri
                                                            *                                                       )11:



            NORTHBRIDGE GENERAL                             *                                                      (ri
                                                            *                                                      r-i
            INSURANCE COMPANY, 9272-                                 PARISH OF CADDO                               t-.)
            5233 QUEBEC,lNC. D/B/A                          *                                                      ul
            CJ TRANSPORT AND                                *                                                       r.t
                                                            *                                                       di
            SERGII SOKOLOV                                           STATE OFLOUISIANA                              F]
                                                                                                                    ti.r


                                             PETITION FOR DAMAGES


                    NOW INTO COURT, through undersigned counsel, comes ABNER HAYNES, JR;l

            (herein refened to as "PetitioneC'), a person of full age of majority and resident of Leon Countf,'

            Texas, who respectfully avers:

                                                                l.

          {'         Made Defendant here js NORTHBRIDGE GENERAL INSURANCE COMPANY,                                  a


            foreign insurance company whose principal place of business is 105 Adelide Street West, Toronto,

            ON M5H IP9 CA, which may be seled via Long Arm Statute, 13:3201 et seq, and pursuant to the

            requirements of Article 5 of the Hague Convenlion.            Plaintilf   requests citation be issued and

            service of process upon this Defendant   lltough Louisiana Long Arnt Statute La. R,S. 13:3201,

                                                                2.

                    Made Defendant herein     is   9272-5233 QUEBEC, INC. D/B/A CARGO JLTNCTION

            TRANSPORT FID/BIA CJ TRANSPORT,             a   foreign corporation, organized and existingunder the

            laws of Canada, but doing business in the United States, including the state of Louisiana and/or

            who travels through Louisiana and whose principal place of business is listed as 1991 Montee

            Labossiere, Vaudreuil Dorion, QC J7V 8P2. Quebec, Inc is an interstate trucking carrier registered

            to engage in interstate commerce throughout the United States with the United States Department

            of Transportation. Quebec, Inc may be served via Long Arm Statute, 13:3201 et seq, and pursuant

            to the requirements of Article 5 of the Hague Convention. Plaintilf requests citation be issued

            and semice of process                                                        Long Arm Statute La. R.S.
                                                                                                           il.| Shlr
            I 3:320 1.
                                         cclcp-nrerJrurl-
                                                                     MI
                                                                                                     pa
     18 I
       N
            tpfr;-                       INDEL- RgC . ., * FAX--
                                         Wlo DOC-
                                         s
                                                   CERT
                                                                                                                           t
                                                                                                                           U
                                                                                                                           o
                                                                                                                           .o
                                                                                                                           I
                                                                                                                                EXHIBIT

                                                                                                                                 A
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 2 of 13 PageID #: 7




                                                                3.


                        Made Defendant herein is SERGII SOKOLOV, upon information and belief, a person           of

           the   full   age   of majority and resident of Montreal QC, who resides at 5100 Rue Dudemine 20{]
                                                                                                                  :1,:
           Montreal, QC H4J IN8 and who may be served via Long Arm Statute, 13:3201 et seq, andpursuari-fl

           to the requirements of Article 5 of the Hague Conven tion. Plaintiff reqttests citation b"      h*;ii
           and semice         of   process upott this Defendant through Louisiana Long Arnt Statute     ra.   R.^f^:i
                                                                                                                  ti:l
           13:3201.
                                                                                                                  ci:,t

                                                                                                                  L:i)
                                                               4.                                                 ut

                    This court possesses personal jurisdiction over the Defendants because they have availed.l
                                                                                                            (i'jl


           themselves         to the jurisdiction of this Honorable Court, personally or tluough its   agents, bf;,

           committing a tortious act within the State of Louisiana and by conducting and engaging in

           substantial business and other activities in Louisiana by transporting goods and products in this

           State.

                                                                5.


                    Venue is proper in Caddo Parish pursua-nt to La. Code Civ. Proc. Art, 74 because the

           accident occurred in Caddo Parish, Louisiana.

                                                               6.

                    Defendants are indebted jointly, severally, and in solido fbr their negligent acts and

           omissions described below.

                                                               7.

                    On or about January 15, 2018, Petitioner, Abner Haynes, Jr., was sleeping in the sleeper

          berth of his 2012 Freightliner Cascadia with pneumatic tanker attached, parked in the Flylng            J


          Travel Center in Crecnwood, Louisiana, when suddenly and without waming, a flatbed truck

           owned by Quebec, lnc. d[b/a CJ Transport (lrerein Quebec, Inc.), US DOT number 2798280, and

           being driven by Defendant, Sergii Sokolov, crashed into the rear ofthe Petitioner's vehiclc. The

           itnpact causcd Mr. Hal.nes to fly out of his sleeper be1h causing injury to Mr. Haynes.

                                                               8.


                    Defendant, Northbridge General Insurance Corporation (herein "Northbridgc"), issued          a


           policy ofinsurance to Quebec, Inc. covering losses allegcd hercin. Pursuant to such insurance

                                                                2
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 3 of 13 PageID #: 8




           contract, Northbridge is solidarily bound with Quebec, Inc. and Sergii Sokolov, and any and all        of

           its permissive users/insureds for all damages adjudged herein. Pursuant to th€ terms of              said
                                                                                                                   (,;'l


                                                                                             ']i
           insurance contract, Northbriclge did agree to stand in judgment jointly, severally and in solida witfu'i

           defendants, Quebec, Inc. and Sergii Sokolov and any damages adjudged         herein.                    Ii
                                                              s..i                                                 l-")

                   Defendant, Sergii Sokolov owed Petitioner a duty         of care to   exercise   all   reasonabl$l
                                                                                                                   (Jt
           prudence and care expected of an operator of large commercial motor vehicles. Defendant, Sergiiir

           Sokolov, breached such duty and was negligent and at fault for the subject motor vehicle colllsroti
                                                                                                                   ci
                                                                                                                   lr.l
           in the following non-exclusive particulars:
                                                                                                                   (lil
                                                                                                                   $i
                  a.      failure to keep a proper lookout;                                                        L.l


                  b.      failure to maintain control of his vehicle;

                  c.      failure to avoid collision with a parked vehicle and stop at a safe distance between

                          the Petitioner's vehicle;

                  d.      operating the vehicle in an inattentive and distracted manner;

                  e.      failure to do that which should have been done so as to avoid the collision set forth

                          herein; and

                  f.      other acts and/or omissions that will be proven at trial.

                                                              10.


                  Defendant, Quebec, Inc. is vicariously liable for the negligent acts and omissions of its

           employee Sergii Sokolov pursuant to the doctrine ofRespondeat Superior and/or Agency.

                                                              I   l.
                  Defendant, Quebec, Inc., as a professional trucking company, owed Petitioner a high

           standard of care to exercise all reasonable prudence and care expected of a trucking company, and

           Quebec, Inc. breached such duty and was negligent or at fault for the subject motor vehicle

           collision in the following non-exclusive particulars:

                  a.      Negligent failure to adequately train and supervise driver, Sergii Sokolov;

                  b.      Negligent failure to adopt and implement appropriate policies and procedures

                          governing the hiring, training, and supervision ofdrivers;

                  c.      other acts and/or ornissions that will be proven at trial.

                                                                  3
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 4 of 13 PageID #: 9




                                                                12.

                   Defendants' negligent acts and omissions, singularly and collectively, foreseeably,
                                                                                                                l.' ,
                                                                                                        . t-t
           directly, and proximately caused Abner Haynes, Jr. to suffer general and special damages in th$,

           following non-exclusive particulars:                                                                 (!J

                                                                                                                l-'l
                   a.   Past medical bills and expenses;                                                        (   i,i
                                                                                                                l.i
                                                                                                                Gi
                  b.    Future medical bills and expenses;
                                                                                                                ti't
                   c.   Past loss ofwages;
                                                                                                                (i,
                                                                                                                di
                  d. Future loss of eaming     capacity past;                                                   di
                                                                                                                (:)
                   e.   Past and future physical injury, pain and suffering;
                                                                                                                ci
                                                                                                                cJi
                   f.   Past and future mental and emotional anguish, anxiety, frustration, aggravation,    worrfi
                        and depression;

                  g. Past and future    physical and mental impairment;

                  h. Past and firture loss of enjoyment     of life and other hedonic damages;

                  i.    Other damages, past, present and future, as the evidence may show and the law may
                        allow.

                                                                l3'

                  Petitioner requests a trial by jury.

                                                           PRAYER

                  WHEREFORE, Petitioner prays that Defendants be cited to appear and answer herein and

           that after trial on the merits, Petitioner has judgment in his favor and recovers against Defendants

           the reliefrequested above, together with the costs ofsuit, all legal interest, and such other and

           further legal, equitable, and just relief to which Petitioner may show himselfjustly entitled.




                                                                4
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 5 of 13 PageID #: 10




                                               Respectfully submitted


                                                                                 li:1
                                                                                 ri
                                               Scott W
                                               Whitney S.            #363 I 3    dl
                                                                                 1..!
                                               V/ebre & Associates
                                                                                 l'.t
                                               2901 Johnston Street              di
                                               Suite 307                         t,.'J

                                               Lafayette, Louisiana 70503
                                               (337)237-5Q51                     d,l
                                               (337) 237 -5061   -   facsimile
                                                                                 cl
                                                                                 (J')
                                               ATTORNEYS FOR PETITIONER          cl
                                                                                 rii

                                                                                 t-ii'
                                                                                 6r
           PLEASE SERVE THE DEFENDANTS AS REOUESTED ABOVE                        U1




                                           5
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 6 of 13 PageID #: 11


                                                           Wnnnn & AssocrATES
                                                              290 I JoHNSToN    Srnerr .    SUITE 307

                                                                 LnFAYTTTT, LoulslANA 70503
                                                                 www.webreandassociales,com
                                                                 'r J37.237,505 r/ F 331.237 .506t


                                                       PrRso,vat IryuRv    Lnrcnnv,       LoutsrANA I TExAs


            Scott Wcbrc                                                                                                        Whitney S. Ikerd
            scott@rvebreandass0ciales.com                                                                       whitney@webreandassociates.com




                                                                                                                                              (t.1

                                                                       January I   l,   20 I 9                                                tl
                                                                                                                                              lxi
                                                                                                                                              riL
                                                                                                                                              Ci
                                                                                                                                              l/.1
            Mike Spencer                                                                                                                      l'.,
            Caddo Parish Clerk              ol Court                                                                                          ilr)
                                                                                                                                              t,)
            501 Texas Street, Room 103
                                                                                                                                              G)
            Shrevepoft, Louisiana 7l l0l-5401                                                                                                 tsl
                                                                                                                                              dl
                                                                                                                                              ,"i
                       Re          Ahner Haynes vs. Northbridge General Insurance Company, el                        al   Docket No.
                                                                                                                                              f;.1
                                    613,776, Division         A, Parish of Caddo,       State    of Louisiana                                 iri
                                                                                                                                                  ':
                                                                                                                                              Gt
            Dear Clerk:                                                                                                                       (iJ



                     Please find enclosed original and four (4) copies of PlaintifPs Petition for Damages, n.qrrs fqil
            Written Notice and Louisiana CivilCase Reporting Form fax filed January I0,2019. Please filc thdi
            original pleadings into the record ofthis matter, serve the defendants as indicated, and retum a conformed
            copy to this office.
                                            \\
                       A lso enclosed:i please         find Fax Receipt and check payable to Caddo Parish Clerk of Court in the
            amount of $600.00 toicover the cost of                filing   fee which includes transmission fee,


                       Pursuant to LSACCP Arl. l572,you are requested to give a written notice by mail ten (10) days
            in advance of the date fixed for trial on the merits thereof. You are requested to send me, immediately,
            notice of all Orders or Judgments, rvhethcr interlocutory or final, made or rendered in this case upon the
            rend   ition   as   provided by LSA        -   CCP Arts.   I9I3   and I 914, including Notice of Judgment in the event this
            case be taken under advisement or                 ifthe Judgment      is not signed at the conclusion      ofthe trial,

                      Thank you for your assistance,




                                                                                                   Whitney S.
                                  (".::..
    1':,1   wsr/hjr
            Enclosure
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 7 of 13 PageID #: 12                              v rlrt,rE.    wtv




                                                MIKESPENCE
                                                                                                                           $OAruruHffi
                                            CHDtrOPRRI5H
                                           CLERKOFCOURT
     Caddo Pcrlsh Courthouse                                                                                                                            2k
     501 Texae Stree( Room         '103                                                   PLEASE LIST             ,ALL
                                                                                                          OEFENDANTS AND
     Shrevepo( 1A71101€408                                                               SERVICE ADDRESSES ON SIGNATURE
                                                                                         FAGE FOR CLERK TO BETIER PREPARE
                                                                                         SERVICE.
                                                                                         THANKyou                                                 ii
    '70



                                                                        FAX
                                                                 RECEIPTi

                   ilil+ PLEAS E ATTAIH TO FRoNT PAGE oF                                                                                          bt
                                                                                                                                                   :
                                                                                                                                                  (:i

         ilil} OR/G/NA L PLEAD/NG OR YOUR ORJGINAL                                                                                               Gi)
                                                                                                                                                 LI

         ilD SU.tr I/IAY NoT BE FILED TIMELY                                                                                                     ct
                                                                                                                                                 ci

         IilI} PLACE NEW SUII IIUMBER ON ALLPLEADINGS                                                                                            0r
                                                                                                                                                 '"J




     THEsU/r NUITBERASS/GNED To rHls oAsE /S loli,]Jlo; A
                                            '         FM    nw-Rrrnoid          byActios, 2016
     860. Facslmllo ttanernlaolon; llllnge ln clvllactlons; feee; equlpment and ouppller
     A,  Any dootment ln a clvll aotlon may be frled wllh lhe derk uf c0ur1 by faoslmlle frnsmlgsion. All cjorke of coud ahall melrc avallable
         for helr use equlpment to, sccommodale hool4lle flllng ln civll acllona. Flllng ohall be decmsd complete.at he.llme lhe fuoslmlle
          transmlaslon ls racelved by 0ra derk of courl No ldtrr tran on tha flnt budneso dey uflar mcalvlng a facslmllo frllng, tho clerk of
          courl ehall fanemlt to tfie flllng pady vla facelmlle a oonflrmauon of r€balpt and hdud€ a 0btsm6nt of lhs haa for the facslmlb
          flllng and f llng of tre orlglnal ddoment Ths fasslmllo ffUng fae and bansmisilon fec are lnoned tiilon iecelpt of the faoslmlle llllng
          by ho clerk of ourt and payeble es pmvlded ln Subsedon B ol ffrls Ss6{0n, Tho faoslmllo flllng shatl have he sama forcc and
          efled ar flllng thc orlglnel documcnt lf lha flllng porly compllss wllh Subsocilon B of trls aosllon.
     B,   Wthln seven daye, gxduglve of legel holldaye, efier the clert olhourt rscoltlos the lacslmllo fillng, all of the follo*lng ahall bc deltrrr
          ersd to ths dork of court
                    ,     (1) Tto orlglnal documant ldentlcal to trg facslmlls fillng ln number of pages and in content of eech page lndudlng
                                any sthohmenh, exhlbita, and ordan, A doqJinent not ldentlcsl to ho facslmlla ffltng or whlch lndudes pagos not
                                lnduded ln lhe feolmlle ffllng shall not ba consldered lhe orlglnal doflrnent
                          (2) fio hee brthe facalmlle flllng and fllng of hb odglnaldocument alatod on lhe confrms{on o{rocolpl, if any,
                          (3) Atansmlmlon fae odflve dollaru
     c.   lf the lillng party lella to compty wllh any of he rcqulrBmoilE of Subsacton B of this eoctlon, fio facslmllo filing rhall have no lorc€
          or effed. The varlous dlglrlct courts may provlda by cuurt rule for efter mgttsrl rsletsd t0 flllngs by lacslmllo tranemleelon,
     Acl 1091, No, 403, Ade i990, No,'1119, Ac{s 2012, No 026,         Act 2016, N0, 1 09,



                         * * ATTENTION FILING CLERK * *
      THIS IS THE ORIGINAL OF A PREVIOUSLY FMED PLEADING.
                                                  FILE IMMEDIATELY
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 8 of 13 PageID #: 13
        . 01111i2019        08:50 Caddo Clerk of Court
        lAll/10/2019/TIIU 05:06     lii     |lobro & Associales                     tAI   l.lo. 337-237-5   oo
                                                                                                            f4xl318227s080            P,002/002



                                                                                                                          sdmNrunm




                                                 DocKErNo.'             [p     t   3. 1-] (o -                                            Lr'',
                                                                                                                                          f"r)

                  ADNERHAYNBS,JR,                                         *          lyr WDICIAIT DISTRICT COITRT                         3?
                                                                          lr                                                              'ttr
                                                                                                                                          u1t
                  vs,                                                     *          DIVISIIONI                                           F-i
                                                                          t                                                               i,"!
                  NORTSFRIDGE GENDRAJ,                                    *                                                               u)
                  INSUMT{CE COMPA}IJT, 9 272.                             *          PARISHOFCADDO
                                                                          *                                                               ci
                  5231 QIIEBEC,INC. n/MA
                  CJIBANSPORTAIID                                         i                                                               titr
                  SERGnSOKOI,OV                                           *          STATDOFLOWTAI{A                                      ,ilr



                                                          PETI,TT,gN          FoR DAMAGE6-
                                                                                                                                          c)
                                                                                                                                          (jJ

                             NOW INTO COIIRI, through unda'iigrrctl couosol, comos ABNER HAYNEI|, tR.                                     fl:l

                  (t   iietr t*rreA   to   ae   "Petidoned),   a   pcrson of frrU ae! of majority and resicleol of Lcon Cor.raty,

                  Torao, who rospoctfully avcrs:

                                                                               l,
                             Madc Dofrndant hqo is NORTTIBRIDoE OSNERAL INSIJRANCE COMP{NY,                                           a


                  foriigu Insumca companywhoecprincipol placo ofbusinoss ls I05 Aatolido StosttJfost, Toronto,

                  ONMSH IPg CA,whi& maybs geurredvia LnngArm Statutc, 13:3201 efreg, andpruiuurt to tbe.

                  requiraneotr of Artiele 5 of ths Hagto Conveutton" PlaintifrcqttEsts citation he lssued anil

                  semlcc      ofproc.ss upon hisDelenldntthrough'LoublantLongAtmS:latulc                           Ia,   P-8, 13:3201,

                                                                               z.

                              Msds Dofcodant herdn is 9n2.5213 QUBBEC, INc. DBIA CARGO IIJNCTION

                  TRANSPoRT VDIB/A ct IRANSPORT, a forcigo co,rporrtion, org"nizg6 and oxisting undo tbe

                  lawa of Canadr, but rloing businbss in rho Unitod States' lnoluding lhc rtato of Louisisoa'anilor

                  q'hl rarr"ts brough louisieu           and whose principal placo            oftuslnorr is listcd as 1991 Montee

                  Laboee lere;    Vaudrarit Dorior, QC J?V 8P2, Quebcc, Inc ia rn lntcrststi trucldng crricr mgistered

                  to cngrge in     iutl(ltate coEmcf,cs lkou8hout tho Unitcd               Statos   witb tbe United Stltes Depaflncnt

                  of Traosportntion Qucbec, Ino maybc servod via Long Arm statutc, 1313201 otJeq, sud lursuaot

                  to the roquironcntg of Article' 5 of thc Hagrro Convontlon. Plaintiff r,rrlucs! chation bc hsueit

                  onrl servlce ol process upon.this Dcfcndant through Louklmo lang Ann                                           8..t'

                  I 3:3201,


       rN. \Eed-                                                                                                    JAN    I I 2019
                                                                                                                     TORI HAYES
            18q         t                                                                                                      cc[JRr
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 9 of 13 PageID #: 14

                                            WunnE &AssocIArES
                                               290 I JOHNSTON STRTEI.      .   SUrtE 307
                                                  LAFAYFmE, LoutstANA 70503
                                                  www.webreandassociates. com
                                                  I   337.237.505 t I F 331.237.5061


                                          Pmsowatlulunv Lnrcmor,t, Loutsrerua / Irxns

           Scott Webre                                                                                        Whimey   S,Ikod
           scott@webreandassociates.com                                                        wh itney@webreandassociates.com




                                                        January 10,2019
                                                                                                                                 t,,i
                                                                                                                                 (-i
                                                                                                                                 t:
           Via.fax 318-227-9080                                                                                                  ci
                                                                                                                                 tr..
           Mike Spencer                                                                                                          l'.)
           Caddo Parish Clerk of Court                                                                                           ui)
                                                                                                                                 |"1
           501 Texas Street, Room 103
           Slreveport, Louisiana 7l 10l-540I                                                                                     r.i
                                                                                                                                 ,li
                                                                                                                                 rl/
                                                                                                                                   .l
                                                                                                                                 (1.i,

                   Re:      Abner Haynes vs. Northbridge General Insurance Company, et a/; NEW FILING,
                                                                                                       sl
                            I't Judicial District Court, Parish of Caddo, State of Louisiana           ci
                                                                                                                                 (:)
                                                                                                                                 ct
           Dear Clerk:
                                                                                                                                 c)
                                                                                                                                 Ct
                   Please find enclosed Plaintiffs' Petition for Damages, Request for Written Notice andll
           completed louisiana Civil Case Reporting form for fax filing.


                    We are filing the above pleading via facsimile pursuant to the provisions of Louisiana
           Revised Statue 13:850. Upon receipt of your fax confirmation reflecting the amount due for fax
           filing, I will fonvard the original pleading and copies along with my firm's check, within the days
           allowed by law, under separate cover letter.


                  Thank you for your assistance.


                                                                                  Sincerely,




                                                                                  Whitney S,


          Swhjt
          Enclosure
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 10 of 13 PageID #: 15
       sharoIo                                                                                            cPcc.cv,878595


                                               {'ong -flrm @ftstion
       ABNER TIAYNES            JR                                    NO. 613776 - A
              VS                                                      STATE OF LOUISIANA
       NORTHBzuDGE GENERAL INSURANCE                                  PARISH OF CADDO
       COMPANY, ETAL
                                                                      FIRST JUDICIAL DISTRICT COURT

       THE STATE OF LOUISIANA, TO                 NORTHBRIDGE GENERAL INSLIRANCE COMPANY
                                                                                                              (11

                                                                                                              iJ

                                                                                                              ::i
                                                                                                              lil
       YOU HAVE BEEN            SUED                                                                          N']

       Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are beifl! sued
       for.                                                                                                   lt;
                                                                                                              P}
       You must EITI{ER do what the petition asks, OR, within THIRTY (30) days after you have receivdd these
       documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Courtjtt the
                                                                                                              {It
       Caddo Parisir Court House, 501 Texas Street,      {oom   103, Shreveport,   Louisiana.                 d:)

       If you do not do what the petition   asks, or if you do not file an answer or legal pleading within THIIRTY
                                                                                                              (:.)
       (30) days,   a   judgment may be entered against you without further notice.
                                                                                                              *.1
       This Citation was issued by the Clerk of Court for Caddo Parish, on this date January 28,2019          di

                 *Also attached are the following:                         MII(E SPENCE, CLERK OF COURT
                 REQTIEST FOR ADMISSIONS OF FACTS
                 INTERROGATORIES
                 REQUEST FOR PRODUCTION OF DOCUMENTS                       By
                                                                                         Deputy Clerk


                                                                                     WHITNEY S IKERD
                                                                                            Attorney




                              FILE COPY
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 11 of 13 PageID #: 16
       dcbbies -;                                                                                           cPCc-cv.992099


                                            Long -Fhm @ftstion
       ABNER IIAYNF,S         JR                                     NO, 613776 * A
            VSl                                                      STATE OF LOUISIANA
       NORTTMRIDGE GENERAL IN SURANCE                                PARISH OF CADDO
       COMPANY, ETAL
                                                                     FIRST JUDICIAL DISTRICT COURT

       Tf'lE STATE OF LOUISIANA,'l-O: 9272-5233 QUEBEC,NC. DBA CCARGO JUNCTION
                                      TRANSPORT FDBA CJ TRANSPORT

                                                                                                                        i,.)
                                                                                                                        !1
                                                                                                                        ^}}

                                                                                                                        t:t
       YOU HAVE BEEN SLIED.                                                                                             !.".r

       Attached to this Citation is a certificd copy of the Petition.* The petition tells you what you are being sued.
       for                                                                                                          i:,
                                                                                                                        t_..1



       You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received these
       documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at thar;;,
       Caddo Parish Court House,50l Texas Street, Room 103, Shreveport, Louisiana.                                t.:!

                                                                                                                        i:lr
       If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY
       (30) days,   a judgment may be entered against you without further notice.
                                                                                                                        \:)

       This Citation was issued by the Clerk of Court for Caddo Parish, on this date March 14,2019.                     l.J

                                                                                                                        ilt
               *Also attached are the following:                           MII(E SPENCE, CLERI< OF COURT
              REQUEST FORADMISSIONS OF FACTS
              INTERROGATOzuES
              REQUEST FOR PRODUCTION OF DOCUMENTS                          By
                                                                                         Deputy Clerk


                                                                                       SCOTT WEBRE
                                                                                            Attomey




                            FILE COPY
                                                                                              FILED

                             ::'g;.trffi#^.f
                             INDEX          REC        FAX
                                                                                           MAR   I 5 20t9
                                                                                            TORI HAYES
                                                                                       D€ruTY
                             wD    DOC

                                     -            -          -
                                                                                      ?
                             SERVICE
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 12 of 13 PageID #: 17
       debbies                                                                                           cPcc.cv.992l07


                                              {.ong -fltm @ftstion
       ABNER TIAYNES           JR                                  NO. 613776 - A
                 VS                                                STATE OF LOUISIANA
       NORTI-IBRIDGE GENERAL INS URANCE                            PARISH OF CADDO
       COMPANY, ETAI,
                                                                   FIRST JUDICIAL DISTRICT COURT

      THE STATE OF LOUISIANA,            TO:     SERGII SOKOLOV


                                                                                                                     i,.1
                                                                                                                     It


      YOU }IAVE BEEN SUED.                                                                                         "i
      Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being suedl
      for.                                                                                                         l-l
                                                                                                                     ,_-a?



      You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received theJi:l
      documents, you must file an answer or otheriegai pleadings in the Office of tle Ctlrt of this Court at thql;
      Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.                              *i?
                                                                                                                     qji;'

      If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY
      (30) days, a judgment may be entered against you without further notice.                                 \!l

                                                                                                                     ,,;j
      This Citation was issued by the Clerk of Court for Caddo Parish, on this date March 14,2019.
                                                                                                                     l.l
                  *Also attached are the following:                       MIKE SPENCE, CLERK OF COURT.T
                  REQUEST FOR ADMISSIONS OF FACTS
                  INTERROGATORIES
                  REQLIEST FOR PRODUCTION OF DOCUMENTS                   By:
                                                                                        Deputy Clerk


                                                                                      SCOTT WEBRE
                                                                                          Attorney




                             FILE COPY
Case 5:19-cv-00624-SMH-MLH Document 1-2 Filed 05/15/19 Page 13 of 13 PageID #: 18




                                                                        6t     gzz      Q
                                          DOCKETNO.:

            ABNER HAYNES, JR.                             *           1ST   JUDICIAL DISTRICT COURT
                                                          *
            vs.                                           *
                                                          *
                                                                      DIVISIION          A                     t,


            NORTHBRIDGE GENERAL                           *                                                      G}

            INSURANCE COMPANY, 9272-                      *           PARISH OF CADDO                          N,)
            5233 QUEBEC,INC. D/B/A                        *                                                    Or
            CJTRANSPORT AND
            SERGII SOKOLOV                                *                                                    c)
                                                                      STATE OF LOUISIANA


                                            REOUEST FOR WRITTEN NOTICE

                                                                                                               c)

                   COMES NOW, Petitioner, ABNER HAYNES, JR. , who requests written notice of all-,:

            trial dates, pre-trial conferences, trials ofmotions, rules, exceptions, and any and alljudgments,

            reasons for judgment, whether final or interlocutory, pertaining to the captioned cause of action,

            mover hereby avails itself of those Articles of the Louisiana Code of Civil Procedure pertaining

            thereto and request written notice for all matters to which they are entitled under the Louisiana

            Code of Civil Procedure.'

                   Lafayette, Louisiana, this l0tl'day ofJanuary, 2019




                                                                      Scott        #27322
                                                                      Whitney S. Ikerd, #36313
                                                                      Webre & Associates
                                                 -tKg         (       2901 Johnston Street
                                                                      suite 307
                                                                      Lafayette, Louisiana 70503
                                                                      (337) 237-s0s1
                                                                      (337) 231-5061 - facsimile

                                                                      ATTORNEYS FOR PETITIONER




                                               EXH-_-. MI
                                     (f      cP  111611_ N/J_-
                                  'inoeL-_ Rsq.-- FAX-
                                   W/D DOC- CERI MAIL

                                     SE
                                 I                                -
